1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      ANTWION D. HANKINS,
7
                           Plaintiff,
8                                                        2:18-CV-02034-APG-CWH
      vs.                                                ORDER
9     HYDRO CONDUIT, LLC, et al.,
10                         Defendants.

11

12          Before the court is the Motion for Waiver of Attendance of Insurance Carrier at ENE (ECF NO.
13   11).
14          Accordingly,
15          IT IS HEREBY ORDERED that any opposition to the Motion for Waiver of Attendance of
16   Insurance Carrier at ENE (ECF NO. 11) must be filed on or before February 26, 2019. No reply necessary.
17

18          DATED this 20th day of February, 2019.
                                                               _________________________
19
                                                               CAM FERENBACH
20
                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
